TANNER, P. J.
This is an amended hill of complaint brought by the City of Providence, as trustee under the will of Ebenezer Dexter, against the heirs of said Dexter and against the Freemen of the City of Providence. The bill is brought to obtain the instructions of .the Court as to whether the city can sell portions of the Dexter Farm, so called, invest .the proceeds so that the income thereof may be devoted to the care of the poor Freemen of the City of Providence.
This bill is now heard upon the motion of the respondents that the Attorney General, who has been made a party to the bill, be dismissed as a party. The motion is based upon the alleged ground that the bill not being for the. purpose of obtaining a cy pres administration of the trust, the Attorney General is not a proper party.
While the bill asks only for the instructions of the Court as to the right ■to sell or lease portions of the land vested in the city under the trust of the will of said Ebenezer Dexter, nevertheless, it is evident that the ultimate purpose of asking for Instructions is to procure for .the city the authority to sell and lease said portions of land, and it is therefore ii-recty connected with the administration of the public charity.
Under these circumstances, we are of the opinion that the Attorney General is a proper, if not necessary party to the bill.
Jackson vs. Phillips, 14 Allen 579;
11 C. J. page 368, Sec. 90 (b) Attorney Gen eral;
11 C. J., Sec. 339 (a).
If the Attorney General is at least a proper party to the bill, the Court can not dismiss him as a party, and the motion must therefore be denied.